Case 8:18-cv-02993-SDM-CPT Document 14 Filed 01/31/19 Page 1 of 11 PageID 55



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

MICHELE MURPHY,

              Plaintiff,
                                                         Case No. 8:18-cv-2993-T-23CPT
v.

CREDIT ONE BANK, N.A.,

           Defendant.
________________________________/

     DEFENDANT, CREDIT ONE BANK, N.A.’S, UNOPPOSED MOTION TO
       DISMISS AND COMPEL ARBITRATION AND INCORPORATED
                     MEMORANDUM OF LAW

       Defendant, Credit One Bank, N.A. (Credit One), through counsel and under the

Federal Rules of Civil Procedure and the Federal Arbitration Act (FAA), 9 U.S.C. §§ 2-4,

hereby moves the Court for an Order compelling arbitration and dismissing this lawsuit

with prejudice, or in the alternative to enter an Order staying these proceedings and

compelling plaintiff, Michele Murphy (plaintiff), to pursue her claims in arbitration.

       As explained in detail below, plaintiff’s claims against Credit One are subject to

binding arbitration pursuant to the underlying credit card agreement for plaintiff’s credit

card account. In fact, numerous federal courts including the United States District Court

for the Middle District of Florida, the United States District Court for the District of New

Jersey, United States District Court for the Middle District of Tennessee, United States

District Court for the Western District of New York, United States District Court for the

Southern District of New York, United States District Court for the Eastern District of
Case 8:18-cv-02993-SDM-CPT Document 14 Filed 01/31/19 Page 2 of 11 PageID 56



New York, and the United States District Court for the Eastern District of Pennsylvania

analyzed the identical arbitration clause and compelled arbitration in similar cases against

Credit One. See e.g. Babb v. Credit One, No. 2:16-cv-00266-SPC-CM, Doc. 20 (M.D.

Fla. July 22, 2016); Ellin v. Credit One Bank, 2015 WL 7069660 (D. N.J. Nov. 12,

2015); Bibee v. Credit One Bank, 2015 WL 5178700 (M.D. Tenn. Sept. 4, 2015); Salerno

v. Credit One Bank, 2015 WL 6554977 (W.D.N.Y. Oct. 29, 2015); Cal v. Credit One

Bank, N.A., No. 15-cv-3641-MAS-TJB, ECF 15 (D. N.J. Dec. 16, 2015); Sandra Velez v.

Credit One Bank, Case No. 15-CV-4752, (E.D.N.Y. Jan. 25, 2016); Griffin v. Credit One

Financial d/b/a Credit One Bank, Case No. 2:15-CV-03700 (E.D. Penn. Feb. 11, 2016);

Bubay v. Credit One Bank, No. 2:15-cv-02831-KSH-CLW, ECF 18 (D. N.J. March 24,

2016); and Boule v. Credit One Bank, 2016 WL 3015251 (S.D. N.Y. May 11, 2016).

Likewise, this Court should order plaintiff to pursue her claims against Credit One in

arbitration and dismiss plaintiff’s claims with prejudice.

              I.     PROCEDURAL HISTORY AND BACKGROUND

       On or about December 11, 2018, plaintiff filed this action alleging Credit One

violated the Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227, et seq., and

the Florida Consumer Collection Practices Act (FCCPA), Fla. Stat. § 559, et seq., by

autodialing the cellular telephone of plaintiff (Dkt. 1). Plaintiff, however, agreed to

binding arbitration of any and all disputes with Credit One.         The Visa/Mastercard

Cardholder Agreement, Disclosure Statement and Arbitration Agreement (“Cardholder

Agreement”), which both debtors agreed to, states, “you or we may, without the other’s

consent, require that any controversy or dispute between you and us (all of which are
Case 8:18-cv-02993-SDM-CPT Document 14 Filed 01/31/19 Page 3 of 11 PageID 57



called ‘Claims’), be submitted to mandatory, binding arbitration.” See Affidavit of Jeffrey

Meek, attached hereto as Exhibit A; see also the Cardholder Agreement attached as

Exhibit A-2 (emphasis added).

      On June 11, 2017, plaintiff applied for, and subsequently received, a credit card

ending in 2354 (the “Account”) with Credit One. See Ex. A at ¶ 7; see also screenshot of

the information provided by plaintiff attached as Exhibit A-1. In response to application,

Credit One mailed the credit card to her, and enclosed in the same envelope the

Visa/Mastercard Cardholder Agreement, Disclosure Statement and Arbitration

Agreement (hereinafter the “Cardholder Agreement”), which governs plaintiff’s

relationship with Credit One. Ex. A at ¶¶ 8-9; Ex. A-2.

      The Cardholder Agreement provides:

      PLEASE READ THIS ARBITRATION AGREEMENT OF YOUR
      CARD AGREEMENT CAREFULLY.       IT PROVIDES THAT
      EITHER YOU OR WE CAN REQUIRE THAT ANY
      CONTROVERSY OR DISPUTE BE RESOLVED BY BINDING
      ARBITRATION. ARBITRATION REPLACES THE RIGHT TO GO
      TO COURT, INCLUDING THE RIGHT TO A JURY AND THE
      RIGHT TO PARTICIPATE IN A CLASS ACTION OR SIMILAR
      PROCEEDING.

      ...

      You and we agree that either you or we may, without the other’s consent,
      require that any controversy or dispute between you and us (all of which
      are called “Claims”), be submitted to mandatory, binding arbitration. This
      Arbitration Agreement is made pursuant to a transaction involving
      interstate commerce, and shall be governed by, and enforceable under, the
      Federal Arbitration Act (the “FAA”), 9 U.S.C. § 1 et seq., and (to the extent
      State law is applicable), the State law governing the Card Agreement.

      Claims Covered:
Case 8:18-cv-02993-SDM-CPT Document 14 Filed 01/31/19 Page 4 of 11 PageID 58




         •     Claims subject to arbitration include, but are not limited to, disputes
       relating to the establishment, terms, treatment, operation, handling,
       limitations on or termination of your Account; any disclosures or other
       documents or communications relating to your Account; any transactions
       or attempted transactions involving your Account, whether authorized or
       not; billing, billing errors, credit reporting, the posting of transactions,
       payments or credits, or collections matters relating to your Account; . . .
       and any other matters relating to your Account, a prior related Account or
       the resulting relationships between you and us.

       ...

         •      Claims subject to arbitration include Claims based on any theory of
       law, any contract, statute, regulation, ordinance, tort (including fraud or any
       intentional tort), common law, constitutional provision, respondeat
       superior, agency or other doctrine concerning liability for other persons,
       custom or course of dealing or any other legal or equitable ground
       (including any claim for injunctive or declaratory relief). Claims subject to
       arbitration include Claims based on any allegations of fact, including an
       alleged act, inaction, omission, suppression, representation, statement,
       obligation, duty, right, condition, status or relationship.

       ...

        •     Thus, if you or we require arbitration of a particular Claim, neither
       you nor we may pursue the Claim in any court litigation . . .

Ex. A-2.

       Under the Cardholder Agreement, either party may compel arbitration for any

dispute between them including for claims relating to any communication, credit

reporting or collection. See id. The arbitration provision further applies to all Claims

based on any theory of law including statute, tort (including fraud or any intentional tort),

and common law based upon any allegation of fact, including an alleged act, inaction,

omission, suppression, representation, statement, obligation, duty, right, condition, status

or relationship.   See id.   Moreover, the Agreement expressly provides that “[a]ny
Case 8:18-cv-02993-SDM-CPT Document 14 Filed 01/31/19 Page 5 of 11 PageID 59



questions about what Claims are subject to arbitration shall be resolved by interpreting

this arbitration provision in the broadest way the law will allow it to be enforced.” Id.

         Plaintiff activated the credit card on or around June 27, 2017. See Ex. A at ¶ 11.

Plaintiff made charges to the credit card and payments on the account. Id. at ¶ 12; see

also Account Statements from June 19, 2017 to July 2, 2018 attached as Exhibit A-3.

Plaintiff accepted the terms and conditions by requesting, receiving, and signing her

credit card, as well as by charging purchases to the card and making payments on the

Account, as described in the Cardholder Agreement. See Ex. A at ¶ 13; Ex. A-3.

                             II.    LAW AND ARGUMENT

A.       Plaintiff Bears the Burden to Establish This Lawsuit Should Not Be Dismissed.

         Courts routinely “treat motions to compel arbitration as motions to dismiss for

lack of subject matter jurisdiction under Rule 12(b)(1)” or as “a motion seeking dismissal

based on an agreement to arbitrate . . . under Rule 12(b)(3)” since “[a]n arbitration clause

is simply a type of forum-selection clause.” MRI Scan Ctr., LLC v. Natl. Imaging

Assocs., Inc., 2013 WL 1899689, at *2 (S.D. Fla. May 7, 2013); Johnson v. Orkin, LLC,

556 Fed. Appx. 543, 544 (7th Cir. 2014) (unpublished) (internal citations omitted); see

also Grasty v. Colorado Tech. U., 599 Fed. Appx. 596, 597 (7th Cir. 2015)

(unpublished); Aggarao v. MOL Ship Mgt. Co., Ltd., 675 F.3d 355, 366 (4th Cir. 2012);

Hayes v. Delbert Servs. Corp., 2015 WL 269483, at *1 (E.D. Va. Jan. 21, 2015); Wal-

Mart Stores, Inc. v. Helferich Pat. Licensing, LLC, 51 F. Supp. 3d 713, 721 (N.D. Ill.

2014).
Case 8:18-cv-02993-SDM-CPT Document 14 Filed 01/31/19 Page 6 of 11 PageID 60



       Nevertheless, under either Rule 12(b)(1) or 12(b)(3), the Court “may consider

matters beyond the pleadings.” Fields v. NCR Corp., 683 F. Supp. 2d 980, 984 (S.D.

Iowa 2010). Moreover, plaintiff bears the burden of proving jurisdiction and venue or

her complaint will be dismissed. Rogers v. Stratton Indus., Inc., 798 F.2d 913, 915 (6th

Cir. 1986).

B.     A Strong Federal Policy Exists Favoring Arbitration.

       The FAA provides written contracts to arbitrate “shall be valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity for the revocation of any

contract.” 9 U.S.C. § 2. This strong language manifests a “liberal federal policy favoring

arbitration agreements.” Moses J. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S.

1, 24 (1983). Thus, courts are directed to “rigorously enforce agreements to arbitrate.”

Shearson/Am. Express, Inc. v. McMahon, 482 U.S. 220, 226 (1987) (internal quotation

marks omitted) (citation omitted).

       In April of 2011, the United States Supreme Court reaffirmed the FAA’s “liberal

federal policy favoring arbitration,” reinforced the “fundamental principle that arbitration

is a matter of contract,” and directed that “courts must place arbitration agreements on an

equal footing with other contracts, and enforce them according to their terms.” AT&T

Mobility LLC v. Concepcion, 131 S. Ct. 1740, 1745, 179 L.Ed.2d 742, 751 (2011)

(internal citation omitted).

       On January 10, 2012, the Supreme Court of the United States again confirmed the

enforceability of arbitration clauses. See Compucredit Corp. v. Greenwood, 132 S.Ct. 665

(2012). In Greenwood, the Court considered whether the FAA requires an arbitration
Case 8:18-cv-02993-SDM-CPT Document 14 Filed 01/31/19 Page 7 of 11 PageID 61



agreement to be enforced in suits brought pursuant to the Credit Repair Organizations

Act (CROA), which is silent on whether CROA claims can proceed in arbitration.

Writing for the majority, Justice Scalia was blunt: the creation of a statutory cause of

action is not enough to imply an exception to the FAA rule validating arbitration

agreements. Id. at 670. The Court held:

       It is utterly commonplace for statutes that create civil causes of action to
       describe the details of those causes of action, including the relief available,
       in the context of a court suit. If the mere formulation of the cause of action
       in this standard fashion were sufficient to establish the ‘contrary
       congressional command’ overriding the FAA, valid arbitration agreements
       covering federal causes of action would be rare indeed. But that is not the
       law.

Id.

       The FAA “creates a body of federal substantive law establishing and governing

the duty to honor agreements to arbitrate disputes.” Century Indem. Co. v. Certain

Underwriters at Lloyd's, London, 584 F.3d 513, 522 (3d Cir. 2009). “In particular, the

FAA provides that as a matter of federal law ‘[a] written provision’ in a maritime or

commercial contract showing an agreement to settle disputes by arbitration ‘shall be

valid, irrevocable, and enforceable, save upon such grounds as exist in law or in equity

for the revocation of any contract.’” Id. (quoting 9 U.S.C. § 2). “Congress designed the

FAA to overrule the judiciary’s longstanding reluctance to enforce agreements to

arbitrate and its refusal to put such agreements on the same footing as other contracts, and

in the FAA expressed a strong federal policy in favor of resolving disputes through

arbitration.” Id. (citations omitted).
Case 8:18-cv-02993-SDM-CPT Document 14 Filed 01/31/19 Page 8 of 11 PageID 62



       “In deciding whether claims are subject to arbitration, a court must consider (1)

whether the parties have entered into a valid agreement to arbitrate, and, if so, (2)

whether the dispute at issue comes within the scope of the arbitration agreement.” In re

Am. Exp. Fin. Advisors Sec. Litig., 672 F.3d 113, 128 (2d Cir. 2011) (citing ACE Capital

Re Overseas Ltd. v. Cent. United Life Ins. Co., 307 F.3d 24, 28 (2d Cir. 2002)); see also

Mehler v. Ther Terminix Int'l Co., L.P., 205 F.3d 44, 47 (2d Cir. 2000).

       Understandably, the standard for demonstrating arbitrability is not high. The

court’s only role when presented with a question of arbitrability is to determine (1)

whether a valid arbitration agreement exists and (2) whether the scope of the parties’

dispute falls within that agreement.

C.     Plaintiff is Required to Arbitrate Claims Against Credit One.

       As explained above, when plaintiff opened her account, she agreed to submit all

disputes between her and Credit One to arbitration. See Ex. A at ¶ 13; Ex. A-2. Plaintiff

received notice of the arbitration provision before using the credit card – in the

Cardholder Agreement enclosed with the credit card. Id. at ¶¶ 8-13. Pursuant to Credit

One’s policy to include the applicable Cardholder Agreement containing the arbitration

clause when mailing the credit card to the customer, plaintiff received the Cardholder

Agreement as evidenced by plaintiff’s activation of the credit card and use of the card to

make purchases. Id.

       The overwhelming evidence shows plaintiff agreed to the terms of the Cardholder

Agreement; therefore, the Cardholder Agreement creates a binding contract requiring

plaintiff to arbitrate any and all disputes with Credit One.      Further, this arbitration
Case 8:18-cv-02993-SDM-CPT Document 14 Filed 01/31/19 Page 9 of 11 PageID 63



provision specifically mandates that it shall be governed by, and enforceable under the

FAA.    Id.    Therefore, because plaintiff is bound by the arbitration clause in the

Cardholder Agreement, the first element of Credit One’s motion to dismiss and compel

arbitration is undeniably satisfied.

D.     Plaintiff’s Claims Fall Within the Scope of the Arbitration Agreement.

       Plaintiff’s claims against Credit One all fall within the scope of the arbitration

agreement. Plaintiff alleges Credit One violated the TCPA and the FCCPA (Dkt. 1).

The arbitration agreements are extremely broad and provides:

         You and we agree that either you or we may, without the other’s consent,
         require that any controversy or dispute between you and us (all of
         which are called “Claims”), be submitted to mandatory, binding
         arbitration.

         ***

         Claims subject to arbitration include Claims based on any theory of law,
         any contract, statute, regulation, ordinance, tort (including fraud or any
         intentional tort), common law, constitutional provision, respondeat
         superior, agency or other doctrine concerning liability for other persons,
         custom or course of dealing or any other legal or equitable ground
         (including any claim for injunctive or declaratory relief). Claims subject
         to arbitration include Claims based on any allegations of fact, including
         an alleged act, inaction, omission, suppression, representation, statement,
         obligation, duty, right, condition, status or relationship.

Ex. A-2 (emphasis added).

       Under the arbitration agreements, either party may initiate the arbitration. See id.

The agreements provide arbitration is to be conducted in accordance with the rules and

procedures of the American Arbitration Association. See id.       Regarding the location,

arbitration hearings are to take place at a location in the same city as the U.S. District
Case 8:18-cv-02993-SDM-CPT Document 14 Filed 01/31/19 Page 10 of 11 PageID 64



Court closest to the plaintiff’s billing address. See id. The Agreement further provides if

plaintiff prevails at arbitration on any claim, Credit One will reimburse plaintiff for any

fees paid to the Administrator in connection with the arbitration proceedings. See id.

       There can be little doubt plaintiff’s claims against Credit One fall within the

substantive scope of the arbitration provisions of the Agreement.          Accordingly, all

elements of a motion to compel have been met: (1) a valid agreement to arbitrate exists

and (2) the dispute falls within the scope of that agreement. Thus, this Court should find

Credit One is entitled to invoke the arbitration provisions of the Agreement; and,

accordingly, dismiss this instant action and compel plaintiff to pursue arbitration.

                                  III.   CONCLUSION

       WHEREFORE, Defendant, Credit One Bank, N.A., respectfully requests this

Court dismiss plaintiff’s claims against Credit One, or, in the alternative, enter an order

staying this matter and compelling plaintiff to pursue the claims against Credit One in

arbitration, and for such other relief as this Court deems proper.

Dated: January 31, 2019
                                           Respectfully submitted,

                                           /s/ Michael P. Schuette
                                           Michael P. Schuette, Esq.
                                           Florida Bar No. 0106181
                                           Dayle M. Van Hoose, Esq.
                                           Florida Bar No. 0016277
                                           SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.C.
                                           3350 Buschwood Park Drive, Suite 195
                                           Tampa, FL 33618
                                           Telephone: (813) 890-2472
                                           Facsimile: (866) 466-3140
                                           mschuette@sessions.legal
                                           dvanhoose@sessions.legal
Case 8:18-cv-02993-SDM-CPT Document 14 Filed 01/31/19 Page 11 of 11 PageID 65




                                          Attorneys for Defendant,
                                          Credit One Bank, N.A.

                             CERTIFICATE OF SERVICE

       I certify that on this 31st day of January 2019, a copy of the foregoing was filed

electronically in the ECF system. Notice of this filing will be sent to the parties of record

by operation of the Court’s electronic filing system, including plaintiff’s counsel as

described below. Parties may access this filing through the Court’s system.

                                Amanda J. Allen, Esq.
                             William Peerce Howard, Esq.
                            The Consumer Protection Firm
                             4030 Henderson Boulevard
                                   Tampa, FL 33629
                       amanda@TheConsumerProtectionFirm.com
                       Shenia@TheConsumerProtectionFirm.com


                                          /s/ Michael P. Schuette
                                          Attorney
